Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 1 of 10 PageID #: 2193



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



 Luminati Networks Ltd.,

                Plaintiff,                                      Civil Action No.
                                                              2:18-cv-00299-JRG
                v.

 UAB Tesonet,

                Defendant.



UAB TESO LT’S RESPONSE TO PLAINTIFF LUMINATI’S OPPOSED MOTION FOR
LEAVE TO AMEND COMPLAINT TO ADD METACLUSTER LT, UAB AS A PARTY

       Defendant UAB Teso LT (“Teso”) respectfully files this Response to Plaintiff Luminati

Networks Ltd.’s (“Luminati”) Opposed Motion for Leave to Amend Complaint to Add metacluster

lt, UAB as a Party (the “Motion”) (ECF No. 74), and respectfully shows as follows:

I.     INTRODUCTION

       Luminati seeks to amend its complaint to (i) add a new party as a defendant and (ii) change

its infringement theories. With respect to the new-party amendment, Luminati’s Motion comes

months after the deadline to amend pleadings, is without sufficient justification, and would work

significant prejudice. The Court should deny leave to amend to add a party. With respect to the

infringement-theory amendment, the Court should deny leave and require Luminati to follow the

relevant procedures for amending infringement contentions set forth in the Court’s Patent Rules

and Discovery Order.

II.    BACKGROUND

       1.     Luminati filed this case about one year ago (on July 19, 2018) against UAB


                                                1
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 2 of 10 PageID #: 2194



Tesonet. See ECF No. 1. There are two accused instrumentalities: (i) the “residential proxy” net-

work or pool product (“RPN”); and (ii) the Real-Time Crawler product (“RTC”). See ECF No. 15,

Am. Compl. ¶¶ 18-19, 22 (identifying RPN as accused product); Mot. at 3 (identifying residential

proxy pool and RTC as accused products). Until late 2018, UAB Tesonet marketed and sold the

accused products to its customers.

       2.      In September-November 2018, UAB Tesonet underwent a corporate reorganiza-

tion, whereby (i) UAB Tesonet changed its name to Teso LT, UAB and (ii) metacluster lt, UAB

(“Metacluster”) was created. See ECF No. 11, Teso’s Answer, ¶ 2 (noting UAB Tesonet changed

its name to Teso on Sept. 14, 2018); Mot., Ex. F (Metacluster’s Articles of Association dated Nov.

15, 2018). Upon its creation, Metacluster began selling the RTC product. Teso continued to sell

the RPN product.

       3.      On January 30, 2019, the Court entered a Docket Control Order setting forth Janu-

ary 22, 2019 as the deadline to join new parties and May 8, 2019 as the deadline to file amended

pleadings. See ECF No. 33, Docket Control Order.

       4.      On March 15, 2019, Teso disclosed that “UAB Tesonet began restructuring prior

to service of the Complaint” and “[b]ased on this restructuring Defendant Teso LT identifies the

following related companies: . . . metacluster lt, UAB.” Mot., Ex. J at 2.

       5.      On May 3, 2019, Teso served its responses to Luminati’s First Set of Interrogato-

ries, objecting to providing information other than with respect to Teso. Mot., Ex. K at 3. Despite

its objection, Teso disclosed Metacluster’s role with the RTC accused instrumentality:

               [U]ntil September of 2018, named Defendant UAB Tesonet was the
               sole company involved in research, development and sales of the
               Accused Instrumentalities. In September of 2018, UAB Tesonet un-
               derwent a corporate restructuring and UAB Tesonet’s name was
               changed to Teso LT, UAB. In addition, the corporate restructuring



                                                 2
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 3 of 10 PageID #: 2195



               in September of 2018 resulted in creation of the following sister
               companies to Teso LT, UAB: . . . metacluster lt, UAB[.] . . .
               [N]amed Defendant UAB Tesonet, now known as Teso LT, UAB
               has developed, used, provided, sold or offered to sell the Oxylabs
               Residential Proxy Service and Real-Time Crawler. Since the re-
               structuring in September of 2018, Teso LT, UAB has used, pro-
               vided, sold or offered to sell the OxyLabs Residential Proxy Service,
               and metacluster lt, UAB has used, provide[d], sold or offered to sell
               the Real-Time Crawler Residential Proxy Service.

Id. at 6 (emphases added).1

       6.      Accordingly, since at least May 3, 2019, Luminati has known that Metacluster is

the entity selling RTC. Five days later (i.e., on May 8, 2019, the deadline to amend pleadings),

Luminati wrote Teso advising of Luminati’s intention to file a motion for leave to add Metacluster

as a party to the litigation. See Mot., Ex. L at 8. Nevertheless, Luminati waited about two months

after May 3, 2019 (i.e., until June 28, 2019) to file its Motion seeking leave to add Metacluster as

a party. See ECF No. 74.

       7.      During these two months, the deadline to amend pleadings and substantially com-

plete document production passed (May 8, 2019 and June 12, 2019, respectively), and the parties

served privilege log disclosures, produced source code, and served opening and responsive claim-

construction briefs. See ECF Nos. 33, 52, 61, 70, 71.




   1
        Luminati intimates that Teso concealed the reorganization from Luminati. Mot. at 1. This
is not correct. As noted above, Teso disclosed the reorganization in a timely manner. Further,
details concerning the reorganization were publicly available as early as September 26, 2018, and
Luminati was aware of the reorganization at least as early as March 1, 2019. See Sept. 26, 2018
Publication No. 2018-269 at 3 (disclosing details of reorganization), available at https://www.reg-
istrucentras.lt/jar/infleid/download.do?oid=147455; Sept. 26, 2018 news article titled, “Tesonet
has changed its name, establishing 4 new companies,” available at https://www.vz.lt/technologi-
jos-mokslas/2018/09/26/tesonet-pakeite-pavadinima-steigia-4-naujas-imones; Mot., Ex. H at 1, 3
(Luminati seeking discovery, on March 1, 2019, concerning “the corporate restructuring of UAB
Tesonet” as well as Metacluster).
                                                 3
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 4 of 10 PageID #: 2196



       8.      Both Teso and Metacluster are Lithuanian entities. Luminati served Teso via the

Hague Convention about 2.5 months after the filing of its lawsuit—i.e., Luminati filed the lawsuit

on July 19, 2018, and Teso agreed to a service date of October 1, 2018. ECF No. 1; Mot., Ex. D at

1 (Teso agreeing to “make an exception in this specific instance and withdraw its objection to

Luminati’s defective service of October 1, 2019”).

       9.      If the Court grants Luminati leave to amend to add Metacluster as a party, and as-

suming 2.5 months for service, service would occur via the Hague Convention on or around Oc-

tober 1, 2019—over eight months after the January 2019 deadline to add parties. Further, by that

time, the Markman hearing will have occurred (July 31, 2019); fact discovery will have closed

(September 16, 2019); opening expert reports will have been served (September 16, 2019); and

the case will be on the eve of the close of expert discovery (October 21, 2019), the deadline for

dispositive and Daubert motions (October 28, 2019), and trial (February 3, 2020). See ECF No.

71, Am. Docket Control Order.

       10.     Luminati has two co-pending lawsuits in this District involving the two patents-in-

suit against unrelated entities. See Luminati Networks Ltd. v. BI Science Inc., 2:18-cv-00483-JRG

(E.D. Tex.); Luminati Networks Ltd. v. IP Ninja Ltd., 2:19-cv-00196-JRG (E.D. Tex.). The BI

Science case is set for trial in June 2020, and Luminati has yet to serve the IP Ninja complaint. See

Bi Science, ECF No. 59; IP Ninja, ECF No. 8.

III.   ARGUMENT

       A.      Luminati Must Show Good Cause To Amend Its Complaint

       It is Luminati’s burden to show good cause when seeking to modify the Court’s Docket

Control Order to extend the deadline to amend Luminati’s complaint. See, e.g., IDB Ventures, LLC

v. Charlotte Russe Holdings, Inc., 360 F. Supp. 3d 541, 548 (E.D. Tex. 2018). The Court has

“broad discretion to preserve the integrity and purpose of the pretrial order” when determining
                                                 4
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 5 of 10 PageID #: 2197



whether good cause exists. Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990) (citations

and quotations omitted).

       The Court may properly consider, when ruling on a motion for leave to amend, (i) the

explanation for the party’s failure to timely move for leave to amend, (ii) the importance of the

amendment, (iii) the potential prejudice in allowing the amendment, and (iv) the availability of a

continuance to cure such prejudice. See, e.g., U.S. ex rel. Bias v. Tangipahoa Par. Sch. Bd., 816

F.3d 315, 328 (5th Cir. 2016) (citing and quoting S&W Enters., L.L.C. v. SouthTrust Bank of Ala.,

NA, 315 F.3d 533, 536 (5th Cir. 2003)).

       B.      Good Cause Does Not Exist To Amend The Complaint To Add Metacluster As
               A Party

               1.     The Court Should Deny The Motion Due To Luminati’s Delay

       By May 3, 2019, Teso had disclosed its corporate restructuring and Metacluster’s involve-

ment with the marketing and sale of the accused RTC product. See Section II.5, above. Luminati

thus could have sought leave to amend its complaint by the pleadings-amendment deadline of May

8, 2019. In fact, on May 8, 2019, Luminati advised Teso of Luminati’s intention to move for leave

to add Metacluster as a party. See Section II.6, above. And there was certainly no reason for Lu-

minati to substantially delay—while important discovery and claim-construction deadlines

passed—another two months to seek leave to amend. The Court should thus deny leave to amend

based on Luminati’s delay alone. See, e.g., Garmin Ltd. v. Tomtom, Inc., 06-CV-338, 2007 WL

2903843, at *5 (E.D. Tex. Oct. 3, 2007) (“The good cause standard requires the party seeking relief

to show that, despite its exercise of diligence, it cannot reasonably meet the scheduling




                                                5
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 6 of 10 PageID #: 2198



deadlines.”).2

                 2.   Teso And Metacluster Would Suffer Prejudice If The Court Allows
                      Amendment

       The prejudice to Teso and Metacluster is clear. Teso has not attempted to produce post-

reorganization documents or discovery concerning Metacluster or on Metacluster’s behalf,3 given

that, e.g., Metacluster is not a party and Teso objected to producing such discovery.4 Teso also

relied on Luminati’s delay to conclude that Luminati would not, in fact, seek leave to add Meta-

cluster as a party. If Metacluster is added as a party, Teso would inevitably be left dealing with

Metacluster case items, such as discovery, when Teso should be focusing on trial.

       Metacluster would also suffer significant prejudice if the Court grants leave to amend. If

and when it were ultimately to become a party to this lawsuit, nearly every deadline of import

(save responsive expert reports, dispositive/Daubert motions, and trial) will have passed. Meta-

cluster would have to rush to participate in discovery (including taking discovery of Luminati,

producing discovery, and serving expert reports), and the Court will presumably have to extend

deadlines to accommodate Metacluster’s participation in this case as a party.

                 3.   The Amendment Is Not Important

       The amendment sought by Luminati is not important. If the Court denies Luminati leave

to amend to add Metacluster as a party, Luminati’s claims against Metacluster will not have been



   2
        In Garmin, the Court allowed amendment to add a US-based party where the moving party
had not received its opponent’s infringement contentions as of the amendment deadline and where
it had not then received the discovery that provided the basis for its claim—a situation not appli-
cable here. 2007 WL 2903843, at *6. Trial in Garmin was also over a year away, there were no
Hague Convention service issues, and the non-movant was unlikely to suffer any prejudice—all
facts that further distinguish Garmin from the instant case. Id.
   3
       Assuming Teso could (or be expected to) do so in the first place, which is highly doubtful.
   4
        Teso did, however, timely disclose the corporate reorganization and Metacluster’s role in
selling the accused RTC product. See Section II.4-5, above.
                                                6
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 7 of 10 PageID #: 2199



adjudicated in this case, such that Luminati can file a separate lawsuit against Metacluster. And

the Court might consolidate that separate lawsuit with one of Luminati’s other co-pending cases

for pretrial purposes. As a practical matter then, Luminati will not suffer prejudice if the Court

denies it leave to amend.

               4.      No Party Wants A Continuance

       While a continuance could cure some of the prejudice that would otherwise befall Teso

and Metacluster, no party wants a continuance. Teso, for its part, is eager to clear its name of

Luminati’s infringement accusations. Accordingly, the best path is to deny Luminati leave to

amend which would allow Luminati, if it so chose, to file a separate lawsuit against Metacluster.

In the alternative, if the Court grants leave to amend, it should continue the current deadlines for

approximately six months to allow adequate time for Metacluster’s addition as a party. In that

event, the Court could coordinate this matter with BI Science and/or IP Ninja (which, to be clear,

neither Teso nor Luminati wants).

       C.      Good Cause Does Not Exist To Amend The Complaint To Add New
               Infringement Theories

       Luminati also seeks leave to amend its complaint to “update certain paragraphs [of the

complaint] to reflect Luminati’s understanding of the Accused Instrumentalities based upon non-

public information produced during discovery.” Mot. at 2; Mot., Ex. A at 11 (redline to proposed

amended complaint showing Luminati’s changed infringement theories).

       The proper way for Luminati to amend its infringement contentions or theories, however,

is by following the procedures set forth in this Court’s Local Patent Rules and/or this case’s Dis-

covery Order—not by amending its complaint. See P.R. 3-6 (setting forth procedure for amending

infringement contentions); ECF No. 32, Discovery Order, ¶ 3(a)(i) (party who asserts “that a claim




                                                 7
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 8 of 10 PageID #: 2200



element is a software limitation” has “30 days after source code” production to “comply with P.R.

3-1 for those claim elements”).

       Accordingly, it is neither necessary nor appropriate for Luminati to amend its infringement

contentions or theories via an amended complaint. As such, the Court should deny Luminati leave

to amend its complaint to assert new infringement contentions or theories. Luminati should follow

the Patent Rules and/or the Court’s Discovery Order if it intends to amend its infringement con-

tentions. If Luminati seeks to amend its contentions in such manner, Teso will evaluate the amend-

ment and meet and confer with Luminati if there are any issues with the amendment.

IV.    CONCLUSION

       For these reasons, the Court should deny the Motion.




                                                8
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 9 of 10 PageID #: 2201



Dated: July 8, 2019                Respectfully submitted,



                                   MICHAEL C. SMITH
                                    Texas State Bar No. 18650410
                                    michaelsmith@siebman.com
                                   SIEBMAN, FORREST,
                                   BURG & SMITH LLP
                                   113 East Austin Street
                                   Marshall, Texas 75671
                                   Telephone: (903) 938-8900
                                   Telecopier: (972) 767-4620

                                   PAUL S. TULLY, PH.D.
                                    tully@mbhb.com
                                   KURT W. ROHDE
                                    rohdek@mbhb.com
                                   ANDREA K. ORTH
                                    orth@mbhb.com
                                   MCDONNELL BOEHNEN
                                   HULBERT & BERGHOFF, LLP
                                   300 South Wacker Drive
                                   Chicago, Illinois 60606
                                   Telephone: (312) 913-0001
                                   Telecopier: (312) 913-0002

                                   STEVEN CALLAHAN
                                    Texas State Bar No. 24053122
                                    scallahan@ccrglaw.com
                                   CRAIG TOLLIVER
                                    Texas State Bar No. 24028049
                                    ctolliver@ccrglaw.com
                                   C. LUKE NELSON
                                    Texas State Bar No. 24051107
                                    lnelson@ccrglaw.com
                                   CHARHON CALLAHAN
                                   ROBSON & GARZA, PLLC
                                   3333 Lee Parkway, Suite 460
                                   Dallas, Texas 75219
                                   Telephone: (214) 521-6400
                                   Telecopier: (214) 764-8392

                                   Counsel for Defendant UAB Teso LT




                                      9
Case 2:18-cv-00299-JRG Document 83 Filed 07/08/19 Page 10 of 10 PageID #: 2202



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in compli-
ance with Local Rule CV-5(a) on July 8, 2019. As such, this document was served on all counsel
who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).




                                            STEVEN CALLAHAN




                                              10
